Title: To George Washington from John Tanner, 1 January 1790
From: Tanner, John
To: Washington, George


          
            
            
          
          His Excellency George Washington Esqr.President of the United States in CongressAssembled,January 1, 1790.
          The humble petition of John Tanner humbly Sheweth,
          That your petitioner having been brought up to the sea from his Youth in this City (except during the late Contest) in pretty midling Circumstances & Credet.
          That your petitioner, during the late Contest, was taken a prisoner by the British 4 times, and lost his all twice, Imprisoned, Abused by his Relations in this City.
          That the above Relations, being left Executors by the Parents of your Petitioner, to an Estate of £300 pr Annum or more, during the whole of the late Contest, one or both of the aforesaid Executors, received the Rents & Profits of said Estate, and Appropriated said Rents & Profits wholly to his or their own particular uses & benefits.
          
          That your petitioner, immediately on peace taking place—moved to this City from FishKills with his Family, Comme[n]c’d a Suit in Chancery, against said Executors, but on your petitioner’s failing in Cash the suit was Stayed, and the Costs to be paid out of the Sales of said real Estate £120.
          That your petitioner at same time made a purchase of a Grist Mill and small farm in New Jersey, paid £250 down the Repairs £75—when the above Suit, failing, was under the disagreeable Necessity, of giving up said farm & Grist Mill, on the payments becoming due, with the Loss, of the aforesaid two Sums, of £320, in Gold & Silver.
          That your petitioner, through the above losses and many other Misfortunes, during the late Contest, was Reduced to the Utmost Extremity, and almost to Despair, thro’ the want of business, for the maintenance of your petitioners family of 6 small Children, & Wife.
          That your petitioner, having Strugled & Strove (since the above losses and othe[r] Misfortunes) to recover by going to Sea, but all in vain, thro’ the low ebb, our foreign Trade is Reduc’d to at present, and no Demand or Encouragemt, for Seamen, so that your Petitioner, is now Reduc’d to the most Extream Necessity, with a family in want of every, (even the Smallest) Necessaries of Life.
          Your petitioner therefore most humbly prays, that your Excellency, will lend a kind Ear, and with a helping hand, Use your influence in behalf of, my Disstress, Consider Dear Sir, consider, what must be the feelings of a Parent (Reduc’d from a comfortable living, to the most Abject state of Want, thro’ Misfortunes) when his Children asks for bread, & tis not in his power to give, To you Sr to you I look up, (as a Child to its Parent) for Assistance it is to you Sr I make my application, for your interposition, in my behalf, tis in your power Sr to save an Unfortunate family from the Savage Jaws of hunger, by your power Sr you are Enabled (in a great measure) to grant me either the whole or part of my request, which is only for a small part of business in Public Service, as Guager, Tide waiter, Measurer, a writer or under Clerk, in some public Office, or some kind of Office or business in Call as Doorkeeper, Messenger &ce.
          God grant, your Excellency, may Enjoy all the Happiness in this World, that human nature can Attain, and a Crown of

immortal Glory in the Next, for which Petitioner, as in Duty bound, shall ever pray.
        